Citation Nr: 1747962	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  13-05 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a left leg stress reaction of the fibula, to include as secondary to service-connected left leg disability.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from September 1996 to September 1999.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  The claim was remanded in April 2015 and February 2017.

The Board notes that the issue of entitlement to an initial compensable rating for a right hip strain was remanded in February 2017 in order to obtain a statement of the case (SOC) and allow the Veteran to substantively appeal the issue pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  In July 2017, the RO granted a 10 percent evaluation for right hip strain, effective June 2017, and separate evaluations for right hip impairment, 10 percent disabling, and limitation of flexion of the right hip, noncompensable, and also issued an SOC for the evaluations associated with the service-connected right hip disability.  The Veteran did not substantively appeal.  See 38 C.F.R. §§ 20.200, 20.202.  As such, the Board does not have jurisdiction over the issue and it is no longer for consideration.

In August 2017, the Veteran submitted a disability benefits questionnaire (DBQ) completed by a private physician.  As her substantive appeal was filed after February 2, 2013, this evidence is subject to initial review by the Board in the absence of a written request from the claimant for initial review of the new evidence by the RO.  See 38 U.S.C.A. 38 § 7105(e) (West 2014).  Moreover, as the Board has determined the benefit may be granted, no referral to the RO for review is required.  38 C.F.R. § 20.1304(c).  


FINDING OF FACT

The Veteran's left leg stress reaction was caused by altered gait that placed increased pressure along the left fibula due to service-connected left knee arthritis with valgus deformity.


CONCLUSION OF LAW

The criteria for service connection for a left leg stress reaction of the fibula have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that she incurred a left leg disability due to altered gait and weight-bearing caused by her service-connected left knee disability.  In June 2012, the Veteran indicated that she altered her gait to keep the left knee straight and believed it was causing pain in her left lower leg.  At an April 2012 examination, the Veteran reported a gradual onset of pain in her left fibula in 2004, with no injury.

Generally, to establish service connection, the evidence generally must show: (1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  A disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.

Initially, the Board notes there is some conflicting evidence regarding whether the Veteran had a diagnosis of a left leg stress reaction affecting the left fibula during the appeal period.  Specifically, a May 2015 VA examination, June 2017 VA medical opinion, and August 2017 private DBQ indicated that the Veteran's left fibula fracture had healed and found no residual pain or tenderness in the affected area.  However, a disability need not be present during the entire period on appeal to warrant service connection.   See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (finding a current disability for VA purposes is shown when a diagnosed disability is present at the time the claim is filed or during the pendency of the claim, even if the disability resolves prior to adjudication).  The Board finds the evidence is at least in equipoise that the Veteran had a left leg stress reaction during the appeal period.  Private treatment records indicate a September 2004 MRI found extensive marrow edema in the distal third of the left fibula suggestive of a significant stress response.  April 2012 VA examinations noted a 2004 diagnosis of left fibula stress reaction with ongoing pain and fatigue that worsened with prolonged standing and noted that the stress reaction was "nearly resolved."  As there is competent medical evidence that a left leg stress reaction was still active during the appeal period, the Board finds a current disability for purposes of service connection has been demonstrated.  Id.

With regard to a nexus, the Board noted that there is no competent evidence that the Veteran's left fibula stress reaction was incurred in active service.  Service treatment records reflect no complaints or treatment for left leg symptomatology other than the knee.  Moreover, the Veteran has not contended that symptoms of a left fibula stress reaction were present in service; at most, the Veteran reported gradual onset of pain beginning in 2004 and a left fibula stress reaction was first diagnosed in 2004.  As such, service connection is not warranted on a direct basis.  

Rather, the probative, competent evidence is at least in equipoise as to whether the Veteran's left leg stress reaction of the left fibula was caused by service-connected left knee disability.  Specifically, a June 2017 medical opinion provided probative evidence that the Veteran's left leg disorder was caused by her service-connected left knee disability.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (noting that the credibility and weight of the opinions are within the province of the adjudicator); see also Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion).  The opinion reflects a review of the Veteran's pertinent medical history and provides a persuasive rationale that left knee arthritis resulted in a 15 degree left knee valgus deformity that caused abnormal compression on the left fibula and resulted in a stress reaction.  The examiner's opinion is consistent with other evidence of record, to include an August 2017 DBQ completed by a private physician that concluded the Veteran's gait was altered due to left knee arthritis and a 15 to 20 degree valgus deformity; the physician explained that the limp increased the pressure along the fibula and caused a stress fracture.  

The above is not in significant conflict with other evidence of record.  Notably, the April 2012 examiner determined the stress reaction had unknown etiology but indicated that the left knee disability existed prior to the stress reaction and that the Veteran favored her left leg.  Further, even though the May 2015 VA medical opinion ultimately concluded that a left leg stress reaction to the fibula was unrelated to the service-connected left knee disability because genu valgus likely occurred prior to the Veteran's active service, the examiner acknowledged that a left knee genu valgus deformity could cause a stress fracture to the fibula and noted review of medical literature supportive of a finding that severe valgus deformity of the knee secondary to arthritis can predispose to stress fractures of the lateral tibial plateau.  The Board finds the May 2015 medical opinion that the left knee valgus deformity was solely related to knee surgery that pre-dated active service to be of limited probative value as it does not address all relevant evidence of record, to include a September 1994 entrance examination noting no left knee abnormalities besides surgical scars and a related December 1995 knee consultation that found a 1975 left knee arthroscopy healed with no problems since surgery or lay statements noting that the Veteran was accepted into active service with no left knee abnormalities.

As the probative, competent evidence is at least in equipoise as to whether the Veteran's left leg disorder was caused by the service-connected left knee disability, the benefit of the doubt is resolved in favor of the Veteran and service connection for a left leg stress reaction of the left fibula, is warranted.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).




	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for left leg stress reaction of the left fibula is granted.




____________________________________________
      LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


